Citation Nr: 1738310	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-25 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an effective date earlier than April 2, 2013, for the award of a 70 percent disability evaluation for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than April 2, 2013, for the award of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1961 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1. A December 2008 Board decision denied the Veteran's claim for an evaluation greater than 50 percent for service-connected PTSD; a motion for reconsideration was denied, and the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

2. A January 2006 rating decision denied entitlement to TDIU; the Veteran did not submit a notice of disagreement (NOD) and no new and material evidence was received within one year of mailing of the notice of the decision. 

3. The Veteran's new claim for an increased evaluation for his PTSD and TDIU was received by VA on April 2, 2013; the competent and credible evidence of record does not indicate that the Veteran was entitled to a 70 percent evaluation for his PTSD or TDIU in the year prior to his April 2, 2013, claim.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than April 2, 2013, for the award of a 70 percent evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400(o), 20.1000, 20.1001, 20.1100 (2016).

2. The criteria for an effective date earlier than April 2, 2013, for the award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400(o), 20.300, 20.302, 20.1000, 20.1001, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran seeks an effective date prior to April 3, 2013, for the award of both a 70 percent evaluation for PTSD and TDIU.  Essentially, he asserts the currently assigned 70 percent evaluation and TDIU should be effective as early as August 11, 2004, as he contends he has continuously prosecuted his claim for an increased evaluation since this date. 

Finality of Prior Decisions

Historically, the Veteran filed a claim for an increased evaluation for his service-connected PTSD on August 2004, which was denied by a December 2004 rating decision.  The Veteran properly completed an appeal of this rating decision and, in December 2008, the Board issued a decision denying the Veteran's appeal.  In April 2009, the Veteran filed a motion for reconsideration of the December 2008 Board decision, which was denied by the Board in May 2014.  In both December 2008 and May 2014, the Board informed the Veteran of his appeal rights.  However, the Veteran did not appeal the Board's decision to the Court.  The December 2008 Board decision is therefore final.  See 38 C.F.R. § 20.100 (Board decisions are final on the date stamped on the face of the decision).  

The Board acknowledges the Veteran's assertion that his motion for reconsideration remained pending from April 2009 to May 2014 and, had the Board acted in a more timely manner, he would have appealed the December 2008 Board decision to the Court.  See, e.g., July 2015 VA Form 9.  However, the Board observes that notice accompanying the May 2014 denial of reconsideration specifically informed the Veteran that he had an additional 120 days to file a Notice of Appeal with the Court with respect to the December 2008 Board decision.  Despite being properly informed of his appellate rights, he did not file such an appeal.  Finally, the Board observes that the filing of a motion for reconsideration does not vitiate the finality of a Board decision; rather, a Board decision is final as of the date stamped on the face of the decision unless the Chairman of the Board orders reconsideration.  See 38 C.F.R. § 20.1100 (a).  As such, the December 2008 Board decision denying the Veteran's claim for an increased evaluation for PTSD is final.

With respect to the Veteran's claim for TDIU, this claim was initially denied by a January 2006 rating decision.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the January 2006 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  To the extent the Veteran's claim for TDIU may be considered an element of his then-ongoing increased rating claim, see Rice v. Shinseki, 22 Vet. App. 447 (2009), for the reasons discussed above, the December 2008 Board decision was also final with respect to the issue of entitlement to TDIU.

Effective Date

Having determined the prior denials of an increased evaluation for PTSD and TDIU are final, the Board will next consider whether an earlier effective date is warranted based on the facts of this case.  The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

The law provides an exception to this general rule governing claims "for increase" which exception governs awards "of increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).

The Veteran filed a new claim for an increased evaluation for his PTSD and entitlement to TDIU which was received on April 2, 2013.  He was awarded a 70 percent evaluation for PTSD and TDIU as of this date.  However, as noted above, the Board must review the evidence dating one year prior a claim for increase to determine the "earliest date as of which," within the year prior to the claim, an increase in disability was factually ascertainable.  See 38 C.F.R. § 3.400(o)(2). However, the Board observes there is no evidence dating from April 2, 2012, to April 2, 2013, which demonstrates that an increase in disability was factually ascertainable.  VA treatment records generated during this period indicate the Veteran was receiving ongoing treatment for his PTSD, and this condition was actually improving during this period from previous levels of severity.

In sum, the January 2006 rating decision denying entitlement to TDIU and the December 2008 Board decision denying an increased evaluation for PTSD are both final.  The date of claim with respect to the current appeal is April 2, 2013, and there is no competent medical evidence dated within one year prior to the date of claim which demonstrates that an increase in the Veteran's PTSD was factually ascertainable.  As such, the Board finds that the Veteran's appeal for an effective date earlier than April 2, 2013, for the award of a 70 percent evaluation for PTSD and entitlement to TDIU must be denied.  In reaching this decision the Board considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim the doctrine is not for application.  38 U.S.C.A. § 5107.
ORDER

An effective date earlier than April 2, 2013, for the award of a 70 percent evaluation for PTSD is denied.

An effective date earlier than April 2, 2013, for the award of entitlement to TDIU is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


